 

 

Cunbces 4 Mh. SDixteler Cour

V. S . lasléern Lisreter

Mh S NY (CWI GEN

 

Motion Te KE CONSIDER.

Z, the. Disreier Couer:

Lomes Duattell Chanbies, Movant [Defendant W te
above -Numbsred alel. Syled Canse,, lunsuad® ts Fedewcl Kules of

livit. feocedurs. Kile 59) » Moving Khe lur %e Ketonsidlee. Ue
Liplerber. 21, lol0, Oedex. dijity hic Mtin fa. Coypassionate-
Ktlease Doe. 229) rAd loli To Kechiut Loutsel Loe, 2297.

Nv SygpeeT o/” Mis Melis 6 Kecansiker, til shods the: /olleatiny .

L, Backg pounce

Chaubers tiled the ist botiiw fue Klease wider the
ties Step Hele Lorpasstonile Rlease pMovisiiwl. 16 USC, IGE
CL). Doe. 228). Lhinbers thguecl that he is at a highta
iste fas- Cnitactiy antl develypiig boy kialtens dn Ts COUUIOVI
because Wf bis age and (édial Ondine.
 

 

Case 2:94-cr-80419-SJM ECF No. 239, PagelD.443 Filed 09/30/20 Page 2 of 9

Lharbéses, No. WB0V9
Moto ts Keeontstd tat 4y- Z

Cork) Charbees tgted that iW addittcn! Ce The thea rediiiaty
AN Loypelliilg Keasws Kilaled %s Nidierl Cabal,” Oheee
Ktasewle tristid WW Corbina with the rtdiéal Liwunrslalees
Specilizally, Chabees angeed that US Nation ix accepting
irises testenly Positive Fae COYD-19 ande-Thew! placily then wee
geek Poplin. Chubees negued tit heer hue bLEN Mowe
150 cases of CoViD-(9 tt Wikio wnt tive (2) Aids. Chartbers
Alio argued. that US Matiad fF idials do tor teal” wnales with
lwib-14. be aeged that aly when Wrales Suggle Fo LRA ALE
they hosp italited. Mat he. staledl under. puity of PLY ey Whar
Mespile whe Nackabie advateect. tn the BO wibate, No hand
Sanitiver has bitin aatible- bree walls site Whe public heath
tests b égan Vlditiedt Gp tkalions b Egan 13 parctt Zoto 0).
Chanbees tkguec. That the Keckless Manner eich. USF’
Vatu! of¥izials das managing Whe Lovid-l9 Wikus trout
loWsdekatiol Fox. Corpassiolale Kilbease— .
Case 2:94-cr-80419-SJM ECF No. 239, PagelD.444 Filed 09/30/20 Page 3 of 9

lanbias, No. VY-89H9
Notion Fs Keconsidee 4. 3

This Couar Faun. that Cbarbins' Mobid "did Wor show Wat
his medial. Condit 5 an ‘elecathinlaty anh bnpelliit Rtas’
WaAReANting Kelease faon CAstedy. ‘ (| J, 2 Seplinbte_ Tote kder
Didijily Debandlant? Mebin te Reduce Sevloce-)

Vie. Covar boule thaT Conpassialale kiltase (5 proper. “ay
Yin we Viiiitg of NuntRous antl StvteRe Mtthiatl Londons hart
place betindant | at A siyriticanThy Aupher Mish. fae Sevene

ilbiess fron lCovta-17." lh,
The. Counr Fue. bovicl thar Wyppekliision alone i& Nat A

Sub Factiently tKRaordiary on Corg Ming lktasow I such that
lorpassionale kelease ix Wecersaty.” Mk: The Lower state "IN
Sheer, Defesldaats hypreledsicd alate dots Wer Wakean’ Conpassioniate
Kelease.' lh. B ly, 5.
Whe Couer dik Nol tovsidee Any Mhelacloes Kaiser by
Lhanbeks iW torbulalen with his Medical Contin. Lt is te
To Wis WERSIGae Ubanbies bangs Tie Lawl? Meow:
Case 2:94-cr-80419-SJM ECF No. 239, PagelD.445 Filed 09/30/20 Page 4 of 9

lhankees, No. 16-809
Mobov Fe Kélon ile. % ¥

Uy, MepwtenT

A, Mola ts Reconsider, ude. 592)

The Fiderrdkules of Civil. feoceduas. Lo WoT “gyoly IN

Ceimilal CASES, bul’ Lourrs Mey Ritts) (wltons Fb RélConvs ter

4 55662 Aeubiiigs uve. Tht Save, Standards sev out iv Kales
590) inc G0lb), bihid Stiles v2 [low $27 6: Ayo 7% CF Li.

2013); titled States ve Holland, Potb tes. Dist: LOUS 33075; at

(ED. ky. Vachs 15, zoe) [City MLE Melia LiFe fs. C2., 675 Fad.

WG, (22 G% 02.1182) ),

Ue Motion Seehuilg Reto'sidcnatio oF A ? F5GL(at2) Malin ex
Subjeer To he Wt-days Atadliiie tor biliitg A Notice of Appeal
tw & CRituilal appeal. Ser fedenct Kutes of Myoellale hoe edie
SNOB), Wnliled States ve Broun, 17 (3. V0b, 188-89 (oP

Lin. Zote).

 

EB. Under. Go)

a AileNdants oto foo. Kt tolsidéerateisf Lan) alse Le Constened.
Chaubees, No. 14-8019

Case 2:94-cr-80419-SJM ECF No. 239, PagelD.446 Filed 09/30/20 Page 5 of 9
Notion! Co Kéconstdive 4y. x

/, f ¢ JEGWUINT
L. Mnder 6006)

(tant) as a Koti’ ulter Kile C0), whieh risl be Made
Within & Réasonable tine”, fideeal Kiles Civil fRocesduree bo tb.

(Lae als Kile GOO , ance Holland at *2 »)

Chanbtes’ Cirtunstantes fRESENT Ethackcintaty and Corypelleng
KEaSONS gualitiing fun For. Calsidthation For. Compassionate KeleaSé.
Ms redial Caldtisn, i Corsbintelisl withe prison Candhteons, Ca
puality as Reasons Ot Wan those. Ailinedled ww the Unite
Stables Steatidltinly Guidelines GIONS tat NA (2)—Ct) Ande Cre

WathanT Ranting Reh.
/ Mypeelesta Constitutes A Corypellaitg Keason (ak a Sev teres.

ModP italien! iv CighT of LoviDn-t9.

[tos with hypelvsien ave at twice the Kish & Hortality
 

 

Case 2:94-cr-80419-SJM ECF No. 239, PagelD.447 Filed 09/30/20 Page 6 of 9

Lhanbies, No. #-80U9
hotinl % Kéconsictl er Ly. Co
Z. Lithaokdinery fnek_ Cop llity KEASONE
L Uf ERIEN Sto lousttales A Conpelliig Kéasaw oe &
Stitnte Mattficatean tv light oA Covlo-19.

Clot) Fieon CWD19, Compared To those with No hypertension:

Ste Ohio Cao, et ah, Associntew Mypealen sin’ awa Jul ypen-
tease Wealtent with COD-/? Mortality : 4 Keto spective
Dbscavatinlol. Study. YW Cusptan Uener JS. 2058 Cane ¥ Zo%e)
(idling hyper lénsion Was ASSotiaed. with a Tio Lold Wikiase
W the Risk of Hostel ty tian 0210-12, tonpaced. the hypextxsd).

 

Z. Nunes Courrs He oui HYPERTENS LOW” Cowsttalés
A Lorpelling KéasoW Fae SEINE [lol icatlan.

Nwwiéhous Chuets have. fad Wat hypertension Lov stitutes A
lonpelliig kia son Fan. a. Seitenee Modititalia iv Light of COD 11.

Sti WUiilid Slitis v. Fokenat, 2020 US: Dist LEWIS 80852, af

"24 (D. Conn May M2020) (Fiudlitg av ‘thheardiilacy and Conpellidg

Reason ON the basis of the tmaté's Wf CMOEION. «. | ind Mw ilick
 

Case 2:94-cr-80419-SJM ECF No. 239, PagelD.448 Filed 09/30/20 Page 7 of 9

Chanbees V¢-20079
NvcltoN Fs Kétonsidez. l 7
Z.. Nurtrous Courts Mowe Faun Mp GEN Ste A
Lanpellity Keason Fa5 Sewlenee Modi#izaliin

Qnrd) Stetes Ve SSR, Us. Disr: Letts 6CW8. af *2 CDNY.
(Grell 10, 022) (Bane); Set also Uited States vlassitsten ,
L020 Unitek States LIS 47953 (0. M.D. July b, toto).

ST. Othee Kens .

the Stalite also Calls foe. Release For “otter. héazsa’s *
thal Cezaté EXAM ARY Anh Conpellinig REASONS FoR RMEASE
WW Lonbivalion with a (lila vets Medital Reasows . The
huodenicl Suscepliblty of prison pypulalins Fe he Vikas
(8 an Atlliteoale htason WAR the St ENTE CNG COs i SStoN
luudelewes Fon. the Riltaste of” Medically Valvirrble- inate.

Miller v lid Stiles oto Us. Dis: Les b2¥21, af "3
(ED. Mith. Me. 4 Lote Nlitivg USS 9 161.13 emt-n-t (d)).

Additionally, Courrs have: Coltladed. that CourTs CaN

délihe ie Wh OPER any tthino0dlidaty AN donpelliNy KEASONS
Case 2:94-cr-80419-SJM ECF No. 239, PagelD.449 Filed 09/30/20 Page 8 of 9

Notion Fe Kétonsidér 4 8

SS. Othe Keasons

 

(Cont) oltre than hose diliealtecl. i USSG. FIEAE Onti nd
-(C) thiRRaNT Gan tiny Kiliek. Sét- Witlid Stles Vv. bpowwN 5
Vl F Suygp. Sd WOIG-S1 (5.D. toote Col).

MM. Conelaston

Chanbees tkques that the Cows ristharaclerseed the

UNtleklying MoleoW as one. 7o whith OWly “weliest Cale gory”
OF USS6. MAAS (' OL wilints teal Londitio J Ayhlihe .

Chanbies KespectTilly vesles the. lover 6 Kecon sid te. bas
Motto under 18 USE FRSBZCMIAC), Bylyilg the foeath
talepey “DO addtional Céasons “OMAN , oR 1 Lor BilidicN
With" olhue RéasoWs fn the bias? Ute Caléguties , AS bells
and. tuitence- of USh Makions Kichless MiNageM tn] of ha

VIRUS

 

ZB Seplenben 2Zodo
Daeeelt. Charthers
YSOO feitson Koack-
LARiowW (Lh 629959
   

     

Chanbies, 5 Daeccll #/ V30Ol -E89

     

yo WEA Stites Pey byte, Poe. LOUIS MO_ , ; ‘
C0 Bx oon Ps sep 2020 pm fe ae
STAR LOWNM, CL GZ9S9 % cS (Be ehey Gee

OCT 07 2099

 
   

Meek RE ge

 

‘ LS ZLE
fY S8226-27542

oe Sebs Maabeesta ify half apy dong hii hyflhdty

FOO
“I
o
Zz
LL
O
LU
=
a)
~?
o
4
st
oO
oO
°
st
>
A
D
©
O

 
